PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,354,895
Issue Date: June 7, 2022
Application No. 16/934,291
Filing or 371(c) Date: July 21, 2020
Attorney Docket No. QWAKE_0003US3
For: CONGNITIVE LOAD REDUCING PLATFORM FOR FIRST RESPONDERS


:
:
:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 22, 2022.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Stephen G. Sullivan appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989). Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Telephone inquiries related to this communication should be directed to undersigned at (571) 272-1642. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions


cc:	SCHWABE, WILLIAMSSON & WYATT, PC
	PACWEST CENTER, SUITE 1900
	121 SW FIFTH AVENUE
	PORTLAND, OR  97201